Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed 1/27/2022 is acknowledged. Claim 10 is cancelled. Claims 1-3, 9, 11, 13, 15-18 are amended. Claim 21 is newly added. 
Claims 1-9 and 11-21 are pending and have been examined, of which claims 1, 9 and 16 are independent.

Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

The objection to drawing has been withdrawn. 
The objection to specification has been withdrawn. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) 

 Regarding claim 1, Comeras teaches a multipath data transmission method (fig 1b, para 4: a host and datacenter networking environment to enable multipath networking), wherein the method comprises: 
receiving, by a first network device (xTR 30 and multipath proxy 20, fig 1b), a packet from a first host device to a second host device (reference numeral 1 in fig 1b; Para 19: host 10 starts a data flow (or data packets) that crosses xTR 30, e.g., it starts a connection with host/VMs 90), and determining a value for a first connection identifier between the first network device and a second network device based on the packet (Para 19-21: At 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20. At 4, multipath proxy 20 starts a multipath flow to host/VMs 90. In this example, two forwarding paths are shown at reference numerals 5A and 5B. In this regard, multipath proxy 20 has established at least two multipath protocol paths that the xTR 30 may use for forwarding; one path through RTR 60 and the other path through RTR 50. In other words, the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, at step 4, establishing one of two forwarding paths 5A and 5B are considered first connection identifier between xTR 30 and (P)xTR 70 as shown in fig 1b; further as described in para 21, the flows 5A and 5B are directed to multipath proxy 80, which converts multiple multipath protocol flows to single flow to be sent to host; thus, the multipath subflows are generated and combined at two multipath proxy devices for one flow between the two hosts); 
encapsulating, by the first network device, the packet based on the first connection identifier (Para 19: the flow from host 10 does not support a multipath protocol and MSMR 40 responds with instructions for xTR 30 to encapsulate and forward the new flow traffic to multipath proxy 20; at 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20; the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, flows 5a and 5b are considered being encapsulated for different routing); and 
sending, by the first network device, the encapsulated packet to the second network device through one of the plurality of subflows between the first network device and the second network device (Para 19-21: the data flow at 1 is divided into flows 5A and 5B; MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8. Flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows and converts the multiple multipath protocol flows to a single flow to be sent to host/VMs 90 via (P)xTR 70).

Comeras teaches that end-to-end flows are upgraded to the multipath protocol flows transmission through multipath proxies in network, where both the hosts (10 and 90 in fig 1b) are not multipath protocol capable. The proxy dividing an encapsulated data flow 1 into flows 5A and 5B for transmission through different RTR paths and transmission is considered encapsulating packet with corresponding flow identification. However, reference does not specify the encapsulation of the sub-flows with connection id. Further, the flows are combined at the multipath proxy 80 and sent to the receiving host 90 as one flow. Although Comeras teaches one flow to be separated in sub-flows at one proxy, and combined at the other proxy, the reference does not specify that the same connection id is shared by the subflows. Fig. 1A shows the MPTCP with multiple IP address. Livet is directed to MPTCP and mobile IP coordination and establishing MPTCP session between mobile node and correspondent node (abstract). 

Furthermore, Livet also teaches wherein each of a plurality of subflows between the first network device and the second network device shares the first connection identifier (fig 8 shows that for MPTCP, connection id is same for the first four sub-flows managed by four paths, all paths sharing same connection id and token for the multipath TCP); encapsulating, by the first network device, the packet based on the first connection identifier and sending, by the first network device, the encapsulated packet to the second network device through one of the plurality of subflows between the first network device and the second network device (fig 12-13; Para 125: fig 13, in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 16, Comeras teaches a first network device (xTR 30 and multipath proxy 20, fig 1b; Para 31: any of device (xTR and proxy) in system 100 or 200 is configured with hardware and software configuration as MSMR 40 in fig 4), comprising: 
a receiver (fig 4; para 31: network interfaces 320 enable communication over network 55 or datacenter 95 shown in FIG. 1B), configured to: receive a packet that is from a first host device to a second host device and that is forwarded by a second network device (reference numeral 1 in fig 1b; Para 19: host 10 starts a data flow (or data packets) that crosses xTR 30, e.g., it starts a connection with host/VMs 90; It is noted that, the limitation “packet that is forwarded by second network device” is interpreted as the packet eventually being forwarded by the second network device to a second host in view of the last limitation of “sending the encapsulated packet to the second network device”), and determine a value for a first connection identifier between the first network device and the second network device based on the packet (Para 19-21: At 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20. At 4, multipath proxy 20 starts a multipath flow to host/VMs 90. In this example, two forwarding paths are shown at reference numerals 5A and 5B. In this regard, multipath proxy 20 has established at least two multipath protocol paths that the xTR 30 may use for forwarding; one path through RTR 60 and the other path through RTR 50. In other words, the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, at step 4, establishing one of two forwarding paths 5A and 5B are considered first connection identifier between xTR 30 and (P)xTR 70 as shown in fig 1b; further as described in para 21, the flows 5A and 5B are directed to multipath proxy 80, which converts multiple multipath protocol flows to single flow to be sent to host; thus, the multipath subflows are generated and combined at two multipath proxy devices for one flow between the two hosts); 
a processor (processor 310, fig 4), configured to encapsulate the packet based on the first connection identifier (Para 19: the flow from host 10 does not support a multipath protocol and MSMR 40 responds with instructions for xTR 30 to encapsulate and forward the new flow traffic to multipath proxy 20; at 3, xTR 30 forwards the encapsulated traffic to multipath proxy 20; the data from host 10 via data flows 1, 3 and 4 is converted to a multipath protocol capable flow by multipath proxy 20, i.e. the data flow at 1 is divided into flows 5A and 5B; here, flows 5a and 5b are considered being encapsulated for different routing); and 
a transmitter (fig 4; para 31: network interfaces 320 enable communication over network 55 or datacenter 95 shown in FIG. 1B), configured to send the encapsulated packet to the second network device through one of the plurality of subflows between the first network device and the second network device (Para 19-21: the data flow at 1 is divided into flows 5A and 5B; MSMR 40 directs flows 5A and 5B using its mapping functions to RTR 60 due to host/VMs 90 not being multipath protocol capable, and further informs RTR 60 via signaling at 8. Flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows and converts the multiple multipath protocol flows to a single flow to be sent to host/VMs 90 via (P)xTR 70).

Comeras teaches that end-to-end flows are upgraded to the multipath protocol flows transmission through multicast proxies in network, where both the hosts (10 and 90 in fig 1b) are not multipath protocol capable. The proxy dividing an encapsulated data flow 1 into flows 5A and 5B for transmission through different RTR paths and transmission is considered encapsulating packet with corresponding flow identification. However, reference does not specify the encapsulation of the sub-flows with connection id. Further, the flows are combined at the multipath proxy 80 and sent to the receiving host 90 as one flow. Although Comeras teaches one flow to be separated in sub-flows at one proxy, and combined at the other proxy, the reference does not specify that the same connection id is shared by the subflows. Fig. 1A shows the MPTCP with multiple IP address. Livet is directed to MPTCP and mobile IP coordination and establishing MPTCP session between mobile node and correspondent node (abstract).

Furthermore, Livet also teaches wherein each of a plurality of subflows between the first network device and the second network device shares the first connection identifier (fig 8 shows that for MPTCP, connection id is same for the first four sub-flows managed by four paths, all paths sharing same connection id and token for the multipath TCP); to encapsulate the packet based on the first connection identifier and to send the encapsulated packet to the second network device through one of the plurality of subflows between the first network device and the second network device (fig 12-13; Para 125: fig 13, in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 5 and 20, Comeras further teaches establishing, by the first network device (xTR 30 and multipath proxy 20, fig 1b), a connection to the first host device (as shown in fig 1b, at reference numeral 1, the host 10 sends data packets to xTR 30, which is considered connection established between first network device and first host), establishing, by the first network device, a connection to the second network device (as shown in fig 1b, at reference numeral 5a and 5b, the xTR 30 sends two sub-flows to RTR 60, which is considered connection established between first network device and second network device), and establishing, by the first network device, a connection to the second host device by using the second network device (as shown in fig 1b, at reference numeral 7 and 9, the two multipath sub-flows 5a and 5b sent by xTR 30 to RTR 60 are closed and the flow is sent to host 90 as single flow, which is considered connection established between first network device and second host device by using the second network device). 

Comeras fails to teach, but Livet teaches receiving, by the first network device through one of the plurality of subflows between the first network device and the second network device, a second acknowledgment packet that is from the second host device and that is forwarded by the second network device (fig 12-13, where fig 13 shows data exchange for the multipath communication between mobile node and proxy and a single TCP connection between proxy and CN; Para 125: fig 13, in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN; here, second acknowledgement packet is not limited to what information is being acknowledged, thus the interpretation is given as any data or packet). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

Regarding claim 7, Comeras teaches the multipath protocol and routing sub-flows through different RTR. The reference doesn’t teach the details of the packet and encapsulation header. 

Livet further teaches wherein the encapsulating, by the first network device, the packet based on the first connection identifier (fig 12 shows detail of protocol stack of proxy MPTCP which encapsulates packet into MPTCP, further encapsulation of TCP sub-flow is described in para 125) comprises: 
encapsulating, by the first network device, an application layer packet based on the first connection identifier (para 125: fig. 13 illustrates a diagram of an exemplary proxy MPTCP call session; in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN; as shown in fig 12, the TCP sub-flow encapsulation into MPTCP includes IP protocol within the encapsulation; as shown in fig 13, the data exchange over MPTCP includes the application communication between MN and CN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

 Regarding claim 8, Comeras teaches the multipath protocol and routing sub-flows through different RTR. The reference doesn’t teach the details of the packet and encapsulation header. 

Livet further teaches wherein the encapsulating, by the first network device, the packet based on the first connection identifier (fig 12 shows detail of protocol stack of proxy MPTCP which encapsulates packet into MPTCP, further encapsulation of TCP sub-flow is described in para 125) comprises: 
encapsulating, by the first network device, an internet protocol (IP) packet based on the first connection identifier (para 125: in the right to left direction (i.e. from the single TCP session to MPTCP session), the MPTCP proxy may place received data into the available multiple TCP subflows and encapsulate them into an MNTP Frame by adding the appropriate SN; as shown in fig 12, the TCP sub-flow encapsulation into MPTCP includes IP protocol within the encapsulation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras with encapsulating the MPTCP sub-flow for transmission as taught by Livet for the benefit of terminating simple TCP and MPTCP connections and performing security verification as taught by Livet in Para 123.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) in further view of Bonaventure et al. (US 2018/0248984)

Regarding claim 4 and 19, Comeras in view of Livet teaches the limitations of parent claim.

Comeras further teaches establishing, by the first network device, a connection to the second network device (Para 19-21: multipath proxy 20 starts a multipath flow to host/VMs 90 as two forwarding paths reference numerals 5A and 5B (from RTR 30 to RTR 60); and at RTR 60, the flows 5A and 5B are then directed to multipath proxy 80 which closes the multipath protocol flows; thus multipath flows 5a and 5b are established between first and second network devices as shown in fig 1b). 

Bonaventure describes multipath TCP connections with respect to client and server in fig 2-3. Further, fig 4 shows a system where para 93-94 describe that client 200/300 corresponds to CPE 400 and server 201/301 corresponds to access gateway 401. Thus, with respect to fig 4, the 400 and 401 are network devices that establish multipath TCP communication and the devices 404 and server application 405 are host devices. Thus, the client and server referred in fig 2-3 correspond to network devices in fig 4. 

Comeras in view of Livet fail to teach, but Bonaventure teaches sending, by the first network device, an acknowledgment message to the second network device when the first network device receives a packet from the second network device (para 81-82: the server replies with a SYN+ACK+MP_CAPABLE in segment 223; the client 200 confirms the establishment with the ACK+MP_CAPABLE segment 225 to the server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the packet acknowledgement for MPTCP connection as taught by Bonaventure for the benefit of providing a way to establish a MPTCP connection within a shorter time span as taught by Bonaventure in Para 5.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) in further view of Javali et al. (US 20180219979)

 Regarding claim 6, Comeras in view of Livet teaches the limitations of parent claim. 

Comeras in view of Livet fails to teach, but Javali teaches wherein acknowledgment message function deactivation information (ACK) disable is carried in the process of establishing the connection between the first network device and the second network device (Para 25: fig. 3C, a spoofed TCP connection is established between two endpoints 310 and 317 with TCP three-way handshake spoofing disabled, the local proxy node 312 determines that TCP three-way handshake spoofing is disabled for this TCP connection and constructs a CR message, per step 363, and sends the CR message to its peer for the new TCP connection, remote proxy node 314, the CR message contains all of the information that remote proxy node 315 requires to appropriately establish a new TCP connection with remote endpoint 317, and may indicate that three-way handshake spoofing is disabled for the new TCP connection). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the configured to disable three way handshake acknowledgement as taught by Javali for the benefit of employing a performance enhancing proxy protocol that operates via the local proxy node and a remote proxy node as taught by Javali in Para 14.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Comeras et al. (US 2016/0119196) in view of Livet et al. (US 2012/0144062) in further view of Racz at al. (US 20200359264)

 Regarding claim 21, Comeras in view of Livet teaches the limitations of parent claim.

Comeras in view of Livet fails to teach, but Racz teaches wherein each of the plurality of subflows between the first network device and the second network device are based on a quick UDP internet connection (QIUC) protocol (fig 1 shows LTE and WiFi interfaces for multipath transmission of QUIC connection packets; para 43-46), and wherein the encapsulated packet sent to the second network device is a QUIC packet (the QUIC packets are sent from multipath application 102 to multipath proxy 104, fig 1, para 43-46). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine network assisted multipath protocol as taught by Comeras and Livet with the transmission for QUIC multipath protocol as taught by Racz for the benefit of enabling connection-oriented secure multipath transmission between a client application and a server as taught by Racz in Para 13.


Response to Arguments
Applicant's arguments filed with respect to Comeras in view of Livet not teaching the newly added claim limitation regarding plurality of subflows sharing same first connection identifier of claim 1 have been fully considered, however they are moot as the limitation of has been rejected with new grounds of rejection in view of Livet fig 8.
 
The applicant’s argument with respect to Comeras being silent regarding connection identifier for multipath communication (page 11, last paragraph) have been fully considered, but are not persuasive. It is noted that Comeras teaches with respect to fig 1b and para 19-21, one flow from host being separated in multiple sub-flows at the first multipath proxy and the multiple sub-flows being combined into single flow at the second multipath proxy. The flows through multiple paths being combined into single flow to send to receiving host would be obvious to include information regarding single flow. Thus, the argued limitation appears to teach the argued limitation. 

It is noted that upon further consideration, claims 2, 9 and 17 are considered to overcome the cited prior arts, thus the rejections have been withdrawn regarding above claims and respective dependent claims.  


Allowable Subject Matter
Claims 9, 11-15 allowed.

Claims 2-3, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        4/29/2022